Opinion issued October 6, 2015




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-15-00685-CV
                            ———————————
                       IN RE AMY WILLIAMS, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION*

      Relator, Amy Williams, seeks mandamus relief from two orders signed July

30, 2015, one temporarily terminating the writ of withholding until October 2,

2015, and the other reinstating the writ on October 2, 2015.

      The petition for writ of mandamus is denied. All pending motions are

denied as moot.


*
      The underlying case is In the Interest of G.N.H., A Child, in the 309th District
      Court of Harris County, Cause No. 703024.
                                          1
                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Bland and Huddle.




                                        2